STNATJP, J.
I dissent. The act provides that upon the recommendation of the juvenile court commission (consisting of the Governor, Attorney-General, and state superintendent of public instruction) the county commissioners of counties containing cities of the first and second class shall maintain detention homes, one for boys and one for girls, not' connected with any jail, to be in charge of a superintendent appointed by the county commissioners upon the recommendation of the juvenile court. When such recommendation is made, such county commissioners are required to provide the inmates of such homes with suitable instruction, to employ teachers, help and employees, “in like manner as the superintendent,” and to supply convenient facilities for the care, maintenance, and education of the inmates. All salaries, costs, and expenses incurred in connection therewith shall be paid by the county commissioners out of the general funds of the county, and the commissioners are required to set apart from the general fund of the county an amount sufficient for such pur*561pose. It also provides that the county commissioners of other counties (not containing cities of the first and second class) may establish and maintain detention homes; that a delinquent child residing in a county not maintaining a detention home may be sentenced to a detention home in a, county where such a home is maintained, but “the county maintaining such home may charge the county from which such delinquent child is sent a reasonable sum not to exceed fifty cents per day for the support and maintenance of such child.” Then it further is provided that “the county establishing and maintaining such detention school shall be entitled to recover from the cities of the first and of the second class situated in said county such sum for the care, support, and maintenance of such child, as may be reasonable therefor.” It further is provided that “the expenses of any child eared for in the detention school, residing in cities of the first and of the second class, shall be paid out of the general fund of the city treasury, in the same maimer as provided for the payment of general city expenses.”
Our Constitution has preserved to counties and municipalities the right of local self-government. It requires the legislature to establish a system of county government which shall be uniform throughout the state, prohibits the legislature by private or special laws from assessing or collecting taxes, regulating county and township affairs, and absolutely prohibits it from imposing “taxes for the purpose of any county, city, town or other municipal corporation, but may by law, vest in the corporate authorities thereof, respectively, the power to assess and collect taxes for all purposes of such corporation,” and also expressly prohibits it from delegating “to any special commission, . . . any power to make, supervise or interfere with any municipal improvement, money, property or effects, ... to levy taxes, . . . of to p erf oral any municipal functions.” Here unquestionably the legislature has delegated to a special commission the power to require detention homes to be established, maintained, and equipped', and to create and incur obliga*562tions and liabilities in connection therewith, against both the county and cities affected, to be paid out of general funds of the county and city. Neither the county nor the city has any voice in the selection or appointment of the commission,, nor in determining whether detention homes shall or shall not be established, or whether the obligations and liabilities connected therewith shall or shall nor be created or incurred. I think that is expressly prohibited. (State ex rel. Wright v. Standford, 24 Utah, 148, 66 Pac. 1061.) Under our Constitution both counties and municipalities have the right to administer and regulate their own affairs, to select their own officers, to incur their own debts, and to create their own-obligations and liabilities. The Constitution further forbids any municipal debt in excess of the taxes of the current year, unless the proposition to create such debt be submitted to a vote. Here, debts, regardless of the constitutional inhibition, are created against the city by the juvenile court, commission and the county commissioners, and are required} to be paid out of the general funds of the city in the same manner as provided for the payment of general city expenses, and with respect to which the city is given no voice, control, or management whatever. The act permits the juvenile court commission, without the voice or consent of the county commissioners, to reach into the county treasury, and, in turn, requires the county commissioners, without the voice or consent of the municipality, to reach into the city treasury. Tet are we told this is not within the constitutional inhibitions forbidding the delegation of a power to a special commission to “supervise or interfere” with any “municipal money, property, or effects,” or “to perform any municipal function,” nor is it imposing a tax “for the purpose of any county, city or town.” If it is not imposing a tax, it is because the legislature has given the commission — this special commission — a short cut to the county treasury; the power to create a liability against the county, and' to require it to be paid out of county funds without going through the formalities of levying, assessing, and collecting taxes. For the-act conferring the power on the special commission to create *563the liability by the most imperative language requires the county commissioners to set aside from the general fund of the county an amount sufficient to meet it; and this, too, regardless of all questions relating to the sufficiency of the fund to meet other claims and demands against the county, or the purposes for which taxes were levied' and collected comprising the general fund. And, in turn, the county commissioners shall demand the city to reimburse the county, and compel it to reach into its treasury and pay “out of the general fund of the city treasury” such sum as may be “reasonable” for the care, support, and maintenance of children from the city, again regardless of all other claims and demands against.the city and purposes for which taxes were levied and collected composing the general fund. Thus, it is believed, since the Constitution forbids the legislature from imposing taxes for the purpose of any county, city or town, such inhibition is not transgressed by going direct to the county and city treasuries and compelling its officers to reach in and deliver over. But it is said all this is not for purposes of the county or the city; it is for public good, for the state. I see no more authority for the legislature to confer powers upon a special commission to directly or indirectly march upon a county or city treasury for public good or for the state than for county or city purposes. I think this case is controlled and ought to be ruled by State ex reí. Wright v. Stcmdford, supra. There many of the constitutional provisions here drawn in question are considered and applied. In addition to that, the priniciples announced in the following cases also make against the validity of this act: State v. Mayor, etc., of Des Moines, 103 Iowa, 16, 72 N. W. 639, 39 L. R. A. 285, 64 Am. St. Rep. 157; People v. Mayor, 51 Ill. 17, 2 Am. Rep. 278; Hinze v. People, 92 Ill. 406.
How the legislature may have thought the constitutional provisions referred to would not be transgressed by declaring that the county commissioners “upon the recommendation of the juvenile court commission” shall establish detention homes, shall equip them, shall provide and supply convenient facilities for the care, support, and maintenance of the in*564mates, shall appoint a superintendent, teachers, help, and employees is somewhat difficult of comprehension. What less is it than though the juvenile court commission had' been given power itself to establish, maintain, and equip detention homes, to provide and supply all facilities for the. care, support, and maintenance of the inmates, and to require the county to pay all necessary costs and expenses in connection therewith ? If that can be done, then why may not a special commission be authorized to establish, maintain, equip, etc., county and city jails, fire, and police departments with necessary buildings, equipments, etc., high schools, etc., and require counties and cities to pay all necessary costs and expenses? If the one is not within the constitutional inhibition why is the other?
This is a most peculiar statute. At the recommendation of the juvenile court commission, the commissioners of counties containing cities of the first class (there is but one in the state, Salt Lake City) and the second class are compelled to establish and maintain detention homes, and to equip them, and supply facilities for the support, maintenance, and education of the inmates. No other counties of the state need maintain them. Nevertheless, the act provides that a delinquent child residing in a, county not maintaining such a home may be sentenced to a home in a county where such a home is maintained and the county maintaining such a, home is compelled to receive it. But, says the act, no more than fifty cents a day can be charged for the care, support, and maintenance of such child, though the actual cost and expenses may exceed that amount. When, however, a child of a city of the first or second class in a county in which such home is maintained is sent to such a home, the county may recover from such city such sum as may be reasonable,, though it exceed the actual cost. Thus Salt Lake County,, at the recommendation of the juvenile court commission, is compelled to establish, maintain, and equip detention homes, and is obliged to receive a delinquent child from any county in the state not maintaining such a home, but can only charge fifty cents a day for its care, support, and main*565tenance; but, when it receives a delinquent child from Salt Lake City, the county must charge the city a reasonable sum. So what the county may lose in caring for delinquent children received from other counties, of from the county outside of Salt Lake City, it may, in a way, recoup itself by charging a greater sum for the care and support of children received from Salt Lake City. Had, therefore, these children come from another county, Salt Lake County could have charged not to exceed fifty cents per day for each'child, but coming, as they do, from Salt Lake City, a charge is made of eighty-five cents per day for each girl, and fifty-five cents for each boy, which is alleged to be reasonable, and assuming that to be true, which on demurrer must be so assumed, the inequality and discrimination is apparent. The power and d!uty is expressly conferred upon municipalities to themselves provide for the safe-keeping and education of children who are destitute of parental care, and they ought to be permitted to themselves discharge such duties, instead of requiring others to do so and withholding from municipalities all voice in the matter, except to foot the bills.
I cannot yield assent to a statute which breaks in upon the Constitution in as many places as does this, and therefore dissent.